Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 09 June 2020 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 3-4, 8-9, 12-18, 20-21, 24-40, 42-57, 60-61, 65, 67-96 and 98-99 have been canceled.
2. No new Claims have been added.
3. Claim 1 has been amended. 
4. Remarks drawn to rejections under 35 USC 103 and double-patenting.
	Claims 1-2, 5-7, 10-11, 19, 22-23, 41, 58-59, 62-64, 66 and 97 are pending in the case.
	In Claim 1 limitation regarding the effect of the gel on thickness of the epidermis after 21 days of administration has been added. Support is seen in Example 10 at page 51 of the Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5-7, 10-11, 19, 22-23, 41, 58-59, 62-64, 66, and 97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (WO 2011/127144 A1; document .
Baker et al teaches a method of treating a wound in a subject (page 1, Summary) via topical application to the wound of an aqueous solution of poly (acetyl, arginyl) glucosamine  wherein the water used is sterile water (PAAG; Page 6, line 3 through page 7; page 164, second full paragraph; limitation of claim 1). The wound can be on the skin (page 3, last paragraph-dermal wound as in amended claim 1). The wound can be an excision wound (page 3, last paragraph; limitation of new claim 97). The method includes treating wounds in a human (page 1, summary, page 2, last paragraph; limitation of claim 2). The subject of wound treatment can also be an Elephantidae, Rhinocerotidae and domesticated animals or pets (page 133, first paragraph; limitation of claims 5 and 6). The concentration of the PAAG in the composition can be in the range 10g/ml to 1000g/ml and 20g/ml to 900g/ml (page 159, first full paragraph). The method can treat chronic wounds and acute wounds (page 1, Summary; page 136, last paragraph; page 3, last paragraph; limitation of claims 10, 11, 22 and 23). The wound treated can be bacterially infected (page 2, line 2; limitation of claim 19). The composition is administered 1, 2, or 3 times a day (page 160, first para; limitation of claim 41). In addition, Baker teaches that its composition can be administered 2 weeks, 4 weeks, 2 months, etc. (page 21, third full paragraph). This is a suggestion to the artisan to extend the period of administration of the gel in order to look for optimal beneficial effects.
The method of Baker et al reduces the healing time or increases the healing rate of the wound in the subject (page 2, second full paragraph; limitation of claim 58) and reduces the healing time of the wound by at least 10% compared to the healing time of the wound that has not been contacted by the solution (page 4, fifth full paragraph; limitation of claim 59). An decreases the extent and magnitude of scarring (page 2, second full para; page 176, first full para; limitation of claim 63). One embodiment of the method is that the wound (or the subject) is no longer infected (page 29, para 6). This indicates that the wound, upon treatment with the PAAG composition, reduced the bacterial load as in claim 64. 
Baker teaches administering further a second therapy, which includes moist wound healing (page 4, last para). Even though Baker teaches moist wound healing as an additional therapy it would be obvious to one of ordinary skill in the art to administer the composition of PAAG (compound of instant formula (I)) in a volume sufficient to moisten the wound as in instant claim 7 since Baker teaches the administration of an aqueous solution of the PAAG to a wound. This also renders obvious the rinsing of the wound as in claim 66. One of ordinary skill in the art would be motivated to perform the steps as in claims 7 and 66 in order to optimize the healing of the wound. Even though Baker teaches the use of the compound of instant formula (I) as a gel (page 5), it does not expressly teach the use of hydroxypropyl methylcellulose as a component in the composition as in claim 1.
Ghosal et al teaches that hydroxypropyl methylcellulose (HPMC; component recited in claim 1) has found widespread acceptance due its properties, especially its stability in the presence of heat, light, air or reasonable levels of moisture (page 152, last paragraph). It is widely used to make topical formulations including gels for the delivery of many drugs. Incorporation of HPMC enhanced the flux of the drug and was responsible for the swelling coupled diffusion controlled drug release (page 157, last paragraph through page 158 second full 
Baker teaches the use of its compounds of instant formula (I) at a dosage range of between 0.01% and 95 % (page 162, last paragraph). In view of this teaching and that of Ghosal, one of ordinary skill in the art would find it obvious to make the composition having the percentages recited in instant claim 1 and use it in the claimed method. There is no undue experimentation required for the same. Such is routine in the art. It is well established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make an aqueous pharmaceutical gel comprising HPMC and the compound of instant formula (I), and use it in a method of treating a dermal wound since Baker teaches the use of the compound of instant formula (I) in the form of a gel (aqueous) for treating wounds and Ghosal et al teaches the use of HPMC as a gel for making topical composition of drugs including ones having high molecular weight because of its properties. A combination of the compound of instant formula (I) and HPMC gel would provide a controlled release composition, which would be ideal for applying in the claimed method. 

Response to Applicants Remarks
	Applicants have traversed the rejection of the pending claims under 35 USC 103 arguing that:
	The prior art references alone or in combination do not teach or disclose the aqueous pharmaceutical gel comprising HPMC and PAAG and the effect seen after 21 days of  application of the instant gel. Without some teaching or suggestion, one of ordinary skill in the art could not arrive at the claimed gel without some reasonable expectation of success. 
The obviousness is refuted by unexpected results of the claimed gel to treat dermal wounds by inhibiting growth of bacterial and increasing the rate of wound healing. As shown in Example 10 and Fig. 19, the instant gel resulted in a wound having thicker epidermis 21 days after administration compared to all other treating groups. This result is not predictable from the prior art. The unexpected results as shown in the Declaration by Dr. Baker (submitted previously), of the claimed gel to treat dermal wounds by inhibiting growth of bacteria and increasing rate of wound healing refutes obviousness. For example, the gel was tested on porcine wounds infected with MRSA, and the results were superior to wounds treated with standard care. It was surprising to find that 0.5% PAAG in the gel promoted wound healing in addition to inhibiting growth of bacteria (Remarks, pages 6-8).
	Applicant’s remarks and the Declaration by Dr. Baker have been considered but are not found to be persuasive. As set forth in the rejection above, Baker et al teaches a method of treating a wound in a subject via topical application to the wound of an aqueous solution of poly (acetyl, arginyl) glucosamine (PAAG) wherein the water used is sterile water. The wound can be on the skin. The wound can be an excision wound. The method includes treating wounds in a human. The concentration of the PAAG in the composition can be in the range 10g/ml to 1000g/ml and 20g/ml to 900g/ml. The method can treat chronic wounds and acute wounds. The wound treated can be bacterially infected. This clearly tells the artisan that an infected wound can be treated with PAAG. 
The method of Baker et al reduces the healing time or increases the healing rate of the wound in the subject and reduces the healing time of the wound by at least 10% compared to the healing time of the wound that has not been contacted by the solution. Based on this teaching and the concentrations of PAAG used by Baker, it will be obvious to the artisan to adjust the concentration of PAAG in the gel, including 5% PAAG, and look for reduction in wound healing time and rate, since Baker teaches that it is reduced by at least 10%. Baker also teaches extended periods of administration of the gel. The Declaration by Baker shows what is already suggested by the prior art. Just picking a particular concentration and showing that it is better than standard care is not inventive, especially when the prior art teaches the same. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the dosage to obtain maximum beneficial effects.
It is well established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971). In the instant case applicants results shown in the Declaration is not unexpected or surprising.
Ghosal teaches that growth factors, which are very high molecular weight proteins, have been used in combination with HPMC gels as a topical for healing dermal wounds. This suggests to one of ordinary skill in the art that other active agents like the polymer of instant formula (I) (also taught by Baker) can be formulated in the form of a gel obtained from HPMC and used in 
The instant specification teaches that PAAG is the active agent. HPMC is just an inert polymer used as a carrier. The use of HPMC as a carrier is taught by Ghosal. Just because the prior art does not expressly teach the thicker epidermal growth after 21 days of administration of the 5% PAAG does not mean that the instant method is not obvious. Baker teaches the use of the instant PAAG as an aqueous gel and also suggests the use of a wide range for the concentration and also different time periods of administration, including the instant 21 days. Based on this teaching and that of Ghosal, one of ordinary skill in the art would adjust the concentration of the PAAG and its duration of administration in order to look for optimal beneficial effects. Since the active agent and carrier administered taught by Baker and Ghosal are the same as in instant claim 1, the effects seen after 21 days should be the same. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The combined teachings of the prior art do render the instant claims obvious. The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-7, 10-11, 19, 22-23, 41, 58-59, 62-64, 66, and 97 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,916,542 (‘542), and as being unpatentable over claims 1-19 of U.S. Patent No. 9,012,429 (‘429), and as being unpatentable over 1-13 of U.S. Patent No. 9,029,351 (‘351), and  of U.S. Patent No. 9,439,925 (‘925) in view of Baker et al (WO 2011/127144 A, ‘144; document cited in the IDS filed 11/18/2016;of record) and further in view of Ghosal et al (Der Pharmacia Sinica, 2011, 2(2), 152-168; of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to a method of treating a wound in a subject comprising topically administering to the wound a pharmaceutical gel comprising PAAG (poly (acetyl, arginyl) glucosamine) and hydroxypropyl methylcellulose. The wound can be infected with bacteria and can also be a chronic or acute wound.
The claims of ‘542 are drawn to a method of inhibiting growth of bacterium or killing a bacterium in a subject via administration of polyglucosamine substituted with acetyl and arginyl groups. The claims of ‘429 are drawn to a method of treating methicillin resistant Staphylococcus aureus infection or educing MRSA load via administration of chitosan substituted with acetyl and arginyl groups. The claims of ‘351 are drawn to an oral care method for controlling microbial activity via administration of chitosan substituted with acetyl and arginyl groups. The claims of ‘925 are drawn to a method of treating mucositis or ulceration in the gastrointestinal tract via administration of chitosan substituted with acetyl and arginyl groups.
Claims of ‘542, ‘429, ‘351 and ‘925 differ from the instant claims in that the instant claims employ the chitosan derivative in combination with hydroxypropyl methylcellulose for treating a dermal or sub-dermal wound whereas the copending claims treat gastrointestinal tract wounds and bacterial infections. 
Baker et al’s (‘144) teaching is set forth above. In addition to the above Baker et al also teaches that the chitosan derivatives of its invention, which includes poly (acetyl, arginyl) 
Ghosal et al teaches the use of hydroxypropyl methylcellulose (HPMC) as a gel for delivery of drugs including high molecular weight active agents (see above).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the chitosan derivatives of the ‘542, ‘429, ‘351 and ‘925 patents in combination with HPMC could be successfully employed in the instant methods in view of Baker et al (‘144) and Ghosal et al. 
  In the instant case ‘542, ‘429, ‘351 and ‘925 teach treatment methods that the applicant claims.  Although the claims of ‘542, ‘429, ‘351 and ‘925 employ the active agent for treatments other than wounds, one of ordinary skill in the art would readily recognize that the chitosan derivative taught by ‘542, ‘429, ‘351 and ‘925 could be employed in combination with HPMC in the instant methods of treatment with a reasonable expectation of success.  The use of known compounds in methods of treatment taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general method and the active agent used in the instant method has been shown to be old, the burden is on the applicant to present reason or authority for believing that instant method involving treatment of wounds including wounds that are bacterially infected using the same active agent unobvious over the prior art.

Response to Applicants Remarks
Regarding the double patenting rejection(s) of record applicants have requested that they be held in abeyance until allowable subject matter is indicated. The filing of a terminal . 

Conclusion
1. Pending claims 1-2, 5-7, 10-11, 19, 22-23, 41, 58-59, 62-64, 66 and 97 are rejected.
2. Claims 3-4, 8-9, 12-18, 20-21, 24-40, 42-57, 60-61, 65, 67-96 and 98-99 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623